Conlan, J.
Appeal from a judgment entered on a verdict of a jury in favor of the plaintiff and against the defendant, and from an order denying a motion for a new trial:
The action was brought to recover on three checks and for services rendered.
Ho question of law arose on the trial, and the case went to the jury on the question of fact presented by the evidence.
A careful reading of the appeal-book satisfies us that the jury reached the proper conclusion and that the verdict should stand.
The judgment and order are, therefore, affirmed, with costs.
O’Dwyer and Scotchman, JJ., concur.
Judgment and order affirmed, with costs.